Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158764(110)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re CHRISTOPHER ROSS, JR., Minor                                                                   Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  _________________________________________                                                            Megan K. Cavanagh,
                                                                                                                        Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
                                                                    SC: 158764
  v                                                                 COA: 331096
                                                                    Oakland CC Family Div:
                                                                      2014-826056-DL
  CHRISTOPHER ROSS, JR.,
             Respondent-Appellant.
  __________________________________________/

         On order of the Chief Justice, the second motion of respondent-appellant to extend
  the time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before April 8, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 25, 2020

                                                                               Clerk